UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2016 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File Number: 001-37833 Audentes Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 46-1606174 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 600 California Street, 17th Floor San Francisco, California 94108 (Address of principal executive offices and zip code) (415) 818-1001 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:Yes¨Nox Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox As of August 31, 2016, there were 21,725,163 shares of the Registrant’s Common Stock, $0.00001 par value per share, outstanding. TABLE OF CONTENTS Page Part I. Financial Information Item1. Condensed Consolidated Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of June 30, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 4 Notes to Unaudited Interim Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 Part II. Other Information Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item3. Defaults Upon Senior Securities 59 Item4. Mine Safety Disclosures 59 Item5. Other Information 59 Item6. Exhibits 59 Signatures 60 Exhibit Index 61 1 PART I ITEM1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AUDENTES THERAPEUTICS, INC.
